DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-8,1 0-11, 14 and 32-39 are allowed.
The following is an examiner’s statement of reasons for allowance:  Claim 1 is allowed because the prior art does not teach a fluidic device, the device comprising; at least three layers, each layer comprising: a) a member with first and second sides, the first and second sides being opposing sides, and defining a cavity, the opposing sides including an adhesive compound thereon, b) a first substrate adhesively coupled to the first side of the member, c) a second substrate adhesively coupled to the second side of the member; and a porous membrane disposed between a given two of the at least three layers, at least one of the first and second substrates of each of the given two layers defining an inlet port and an outlet port, at least one of the first and second substrates of each of the given two layers defining a flow path in fluid connection with the inlet and outlet ports, the flow path disposed at the cavity of the member, each inlet port enabling fluid external from the first and second substrates to flow into the cavity, each outlet port enabling fluid to flow out of the cavity, the adhesive compound coupling the first and second substrates to the member, the porous membrane and the flow path of one of the given two layers defining an apical channel, the porous membrane and the flow path of the other of the two layers defining a basal channel, and the other of the at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797